EXHIBIT 10.1

SECOND AMENDMENT TO AMENDED AND RESTATED

MASTER DISBURSEMENT AGREEMENT

THIS SECOND AMENDMENT TO AMENDED AND RESTATED MASTER DISBURSEMENT AGREEMENT
(this “Amendment”) is made and entered into as of November 6, 2007, by and among
WYNN LAS VEGAS, LLC, a Nevada limited liability company (the “Company”),
DEUTSCHE BANK TRUST COMPANY AMERICAS, as the Bank Agent (the “Bank Agent”), and
DEUTSCHE BANK TRUST COMPANY AMERICAS, as the Disbursement Agent (the
“Disbursement Agent”), with respect to the following:

Recitals

A. Disbursement Agreement. The undersigned are parties to that certain Amended
and Restated Master Disbursement Agreement, dated as of October 25, 2007 (as
amended by that certain First Amendment to Amended and Restated Master
Disbursement Agreement, dated as of October 31, 2007, and as further amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Disbursement Agreement”), among the Company, the Bank Agent and the
Disbursement Agent. Capitalized terms used but not otherwise defined herein
shall have the meanings given in the Disbursement Agreement.

B. Amendment. The undersigned desire to amend the Disbursement Agreement to
reflect certain agreements of the parties hereto, all as more particularly set
forth herein.

Agreement

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned agree as follows:

 

  1. AMENDMENTS.

a. Exhibit A to the Disbursement Agreement is hereby amended by deleting the
following from the definition of “Available Funds” therein:

“, plus, (vii) the amount of any Senior Unsecured Debt (as defined in the Bank
Credit Agreement) that could be incurred by the Company pursuant to
Section 7.2(n) of the Bank Credit Agreement at such time”.

b. Exhibit A to the Disbursement Agreement is hereby amended by adding the
following definition in appropriate alphabetical order therein:



--------------------------------------------------------------------------------

““Last Project Final Completion Date” means the Phase II Final Completion Date.”

2. MISCELLANEOUS. Except as set forth in this Amendment, all other terms and
provisions of the Disbursement Agreement remain unmodified and in full force and
effect. This Amendment shall be construed and enforced in accordance with the
laws of the State of New York. In the event that any term or provision contained
herein is held to be invalid, void or otherwise unenforceable by any court of
competent jurisdiction, the fact that such term or provision is invalid, void or
otherwise unenforceable shall in no way affect the validity or enforceability of
any other term or provision contained herein. This Amendment may be executed in
any number of counterparts and when signed by all of the parties hereto shall
constitute a single binding agreement. Delivery of an executed counterpart
hereof by facsimile transmission shall be effective as delivery of a manually
executed counterpart.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first written above.

COMPANY:

 

WYNN LAS VEGAS, LLC,

a Nevada limited liability company

By:  

Wynn Resorts Holdings, LLC,

a Nevada limited liability company,

its sole member

  By:  

Wynn Resorts, Limited,

a Nevada corporation,

its sole member

    By:  

/s/ Kim Sinatra

    Name:   Kim Sinatra     Title:  

Senior Vice President

and General Counsel

[Signature Page to Second Amendment to

Amended and Restated Master Disbursement Agreement]



--------------------------------------------------------------------------------

BANK AGENT:

 

DEUTSCHE BANK TRUST COMPANY AMERICAS By:  

/s/ Mary Kay Coyle

Name:   Mary Kay Coyle Title:   Managing Director By:  

/s/ Carin Keegan

Name:   Carin Keegan Title:   Vice President DISBURSEMENT AGENT: DEUTSCHE BANK
TRUST COMPANY AMERICAS By:  

/s/ Mary Kay Coyle

Name:   Mary Kay Coyle Title:   Managing Director By:  

/s/ Carin Keegan

Name:   Carin Keegan Title:   Vice President

[Signature Page to Second Amendment to

Amended and Restated Master Disbursement Agreement]